 1                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
     RIPDAMAN NARULA,                       Case No. 8:19-cv-00133-DSF-JC
11
                        Plaintiff,
12                                          JUDGMENT
                  v.
13
14   ORANGE COUNTY SUPERIOR
     COURT, et al.,
15
16
                        Defendants.
17
18       Pursuant to the Order Accepting Findings, Conclusions, and
19 Recommendations of United States Magistrate Judge, IT IS ADJUDGED that
20 Judgment be entered dismissing this action with prejudice.
21       IT IS SO ADJUDGED.
22
23 DATED: June 14, 2021
24
                                     ________________________________________
25
                                     HONORABLE DALE S. FISCHER
26                                   UNITED STATES DISTRICT JUDGE
27
28
